Wagner, Judge,
delivered the opinion of the court.
In this case no instructions were asked or given in the court below, nor is there is any point of law saved, but the whole reliance of the appellant is predicated on the hypothesis that there is no evidence to sustain the verdict and judgment. We make no comment on the action of the court, at general term, in reducing the amount found by the jury in their verdict, as it worked no injury to the appellant, and is not complained of by the respondent. It cannot be said that there is such a total want of evidence as would authorize this court to interfere. The respondent swears positively • that he made a contract with the appellant for papering two rooms; and whether his testimony should outweigh all the adverse evidence given on the other side was for the jury to decide. It is simply a matter resting on the weight of evidence, and with that we have nothing to do. The question is not whether .we would have made the same finding on the same state of facts.
Judgment affirmed.
The other judges concur.